          Case 1:19-cv-08955-JMF Document 16 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARISTINA TORRES MELLA,

                                Plaintiff,

                -v-                                                        19-CV-8955 (JMF)

JET MESSENGER SERVICE, INC. et al.,                                              ORDER

                                 Defendants.


JESSE M. FURMAN, United States District Judge:

         As provided in the Case Management Plan and Scheduling Order, the parties are required
to file joint pretrial order and other pretrial filings within thirty days of the close of all discovery
or, if a dispositive motion has been filed, within thirty days of a decision on such a motion. See
ECF No. 9 at ¶ 14. Discovery closed on March 30, 2020, and neither party filed a motion for
summary judgment, which was due no later than May 27, 2020. See ECF No. 15. Accordingly,
the joint pretrial materials are currently overdue.

        As a courtesy, the Court hereby EXTENDS the deadline to file the joint pretrial
materials, nunc pro tunc, to July 1, 2020. (To be clear, the Court does not grant an extension of
time to file summary judgment motions; the time to file such motions has come and gone.) If, by
that date, the parties fail to file the joint pretrial order and other pretrial filings — the contents of
which are described in Paragraphs 5(B) and 5(D) of the Court’s Individual Rules and Practices
for Civil Cases, available at https://nysd.uscourts.gov/hon-jesse-m-furman — this case may be
dismissed for failure to prosecute.

        SO ORDERED.

Dated: June 1, 2020
       New York, New York
